DETAILED ACTION
Specification
Content of Specification
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps.  See 37 CFR 1.75 and MPEP 608.01(i) - (p).  Relevant below.
Claim Objections
Claim 1 is objected to because of the following informalities: "s" at the end of line 14 is unnecessary; "channels formed inside wall" in line 17 requires either an article, e.g., --a--, preceding "wall" or "wall" should be pluralized, for proper grammatical English; --a-- should precede "backward" in line 18, "its" in line 21 should be replaced with a positive recitation of the intended noun, for clarity; "burel" in line 27 should be --barrel--; and, a comma --,-- should be inserted after "barrel" in line 27.
Claim 3 is objected to because "f" in line 4 is unnecessary.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations  "the gas evacuation chamber" in line 6, "the barrel bore outlet" in lines 7 and 20, "the lower part" and "the evacuation chamber" in line 14, "the front" in line 15, "the front position" in line 20, "the breech region" in lines 24-25, "the connections" in line 26, and, "the gas diverting/evacuation chamber" in line 27.  There is insufficient antecedent basis for these limitations in the claim.
Because the "gas evacuation opening" and the "gas diverting chamber" are apparently being used interchangeably (see line 27), the recitations in claim 1 of "the chamber" should be clarified and/or preceded by relevant terminology, e.g., --diverting/evacuation--.
Claim 1 recites "a return spring mechanism of the slide" in line 5 and "a return spring mechanism for the slide" in line 16.  Presuming such are the same mechanism, all recitations should recite --of-- or --for--, only, and be preceded by --the-- or --said--.
At least claim 1 is further rejected because the plurality of elements should be separated by a line indentation.  Currently, lines 3-17 are nearly incomprehensible as written.
Claim 2 recites "the mechanism for returning the slide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites "the mechanism of returning the slide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 recites "the mechanism of pressing the slide" in lines 1-2 and "the other end" in line 4.  There is insufficient antecedent basis for these limitations in the claims.  Claim 5 further recites "the area" in lines 4-5, which lacks antecedent basis in the claim.
Claim 6 recites "consists of at least two substantially flat plates" in line 2.  The first issue is that "consists of" mirrors the transitional phrase "consisting of," which is exclusive, i.e., excludes other structure (see MPEP § 2111.03(II)), while "at least two" conveys there may be more.  The second issue is that claim 1 recites "the bridge assembly formed by a substantially flat plate" in line 11.  Thus, it is unclear whether the claim intends to require another, second substantially flat plate (for two total), or, second and third such plates (for three total).
The claims will be further treated on the merits as best understood only.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Jul-22